*201
By the Court,

Smith J".
We are not disposed at this time to question the mode of procedure adopted by the appellant in this case, hut we think it must be classed among the numerous cases which are addressed to the sound discretion of the court or judge, and can only be considered upon appeal or error, when there has been a gross or palpable abuse of such discretion. We wish to be understood that we so regard this mode of proceeding to discharge an attachment levied upon personal property, viz: by motion addressed to the judge at chambers, and that our decision goes no farther.
Again, the motion of the appellant was based upon a question of fact, which it was the duty of the judge to find, with whose finding we would not interfere except in extreme cases, when there is a clear and palpable mistake or gross abuse.
But we are not prepared to question the correctness of the •judge’s finding in this case, taking into consideration all the facts and circumstances of the case, as disclosed by the evidence produced. We find the defendants Cohen and Selz engaged in the wholesale or jobbing clothing business in Chicago. That city was indubitably their home, their residence; there lived the defendant, Cohen, and although a single man, he had his fixed place of residence in Chicago. There he continued to keep his horse. There was his room; and we have been unable to find any clear indication of an intention to make any permanent change of residence, or to designate any time when be did change it from Chicago. On the contrary we think the preponderance of the evidence is in favor of the finding of the circuit judge, and that his order was therefore correct.
The order of the court below is affirmed with costs.